Rose, J.
This is an action to recover $20,000' for alleged negligence resulting in the death of Alva J. Wetzel. Plaintiff is the administratrix of his estate. The Omaha Maternity & General Hospital Association, defendant, is a corporation conducting at Omaha a hospital for private gain. WTien Wetzel was ill with typhoid fever, he became a pa'tient, occupying a room on the third floor of the hospital. In absence of a nurse or other attendant, he opened a window and jumped out, falling to the pavement. From resulting injuries death ensued. In the petition it is al■leged that he was knowingly admitted as a patient when in a delirious condition, being constantly under some hallucination impelling him to leave his bed, to inflict self-injury, and to commit other irrational acts; that he was accepted as a hospital patient under an implied obligation on the part of defendant to furnish “all the care, nursing, attention, control,, oversight and medical treatment necessary, suitable or appropriate to his condition;” that, while he was suffering from mental derangement as a result of typhoid fever, he was negligently permitted to remain for *638a long time entirely free, unrestrained, unattended, unguarded and uncontrolled in Ms room on the third floor of the hospital, defendant well knowing that the window of his room was unbarred, unlocked and unfastened; that the facts pleaded constitute a negligent omission of duty and a breach of defendant’s implied undertaking to furnish and supply him with all the care, nursing, medical treatment and oversight necessary, suitable and proper for him in view of his physical and mental condition. Defendant denied negligence, and pleaded that Wetzel became a patient under a contract to give him general care only, and that he received such care. The answer also contains a denial that defendant undertook or promised to furnish Wetzel with all the care, nursing, attention,, control, oversight and medical treatment necessary, suitable or appropriate to his condition. The jury rendered a verdict in favor of plaintiff for $5,500. Prom a judgment for that sum, defendant appealed.
The principal assignment of error is directed to the overruling of a motion by defendant for a peremptory instruction in its favor; the ground of the motion being-that there is no evidence of actionable negligence. In support of the position thus taken, defendant insists that hospital patients were received under two forms of agreement, one for “special care” at the rate of $25 a week, and the other for general care at the rate of $10 a week; that special care required constant attention of a nurse in a separate ward; that general care required defendant to provide the patient with a bed in a ward with other patients, all under the charge of a single nurse; that Wetzel was entitled to and received general care; that there is no evidence to support the allegation that he was negligently permitted by defendant to remain for a long time entirely free, unrestrained, unattended, unguarded and uncontrolled in his room; that the nurse in charge of decedent had also the care of another patient in the same room and a patient in another room; that she had not been absent to exceed five minutes when Wetzel escaped; that when *639she left there was nothing to indicate a tendency on his part to inflict self-injury; that the attending physician was selected by Wetzel or his friends; and that the nurse obeyed all of the physician’s instructions. It is argued that the facts narrated were established without contradiction, and that therefore a verdict for defendant should have been directed.
There is testimony tending to prove the following facts: Wetzel had typhoid fever in his own home, but was taken to the hospital for better care and attention. The attending physician was selected by him and treated him both before and after his removal to the hospital. He had been intermittently in a delirious condition from fever before he became defendant’s patient, and remained so. A. member of a fraternal lodge, under authority from Wetzel and his wife, called the hospital by telephone to make financial arrangements for decedent’s care, and was told in answer to inquiries that arrangements had already been made for general care at ¡$10 a week, which was sufficient for a patient in his condition. Somebody in the hospital office had authority to answer telephone calls and to make arrangements for receiving patients, though the general manager testified he had not been informed of any telephone call on Wetzel’s behalf. On cross-examination he was asked: “In view of the known condition of the patient, you expect to give him the care that the condition requires?” He answered: “I will say yes, as far as that condition is known, for the time being.” The hospital was advised in advance that he had been delirious. To protect him from harm the hospital nurse, oh her own initiative, but with the subsequent approval of the physician, kept him for a time strapped to his bed. Though his fever remained high and his delirium continued, the straps were released by direction of the physician to permit frequent change of position, made necessary by premonitions of hypostatic pneumonia. The lower sash of the window was movable, unfastened and unprotected, when he jumped out. The nurse in charge at the time was an em*640ployee of defendant. Though she testified she had not been gone five minutes, the other patient in the same room ¡said, in substance, that she had been gone nearly an hour. The nurse knew his condition. A day or two earlier he had been delirious the greater part of one night, and the ■clinical record of the hospital so recited. That record ¡stated also that he seemed dazed on the morning of his injury, and that he afterward jumped out of the window.
Defendant was incorporated to conduct a hospital for private gain, and as such it is liable in damages to patients for the negligence of its nurses and other employees. Hogan v. Hospital Co., 63 W. Va. 84, 59 S. E. 943; Fawcett v. Ryder, 23 N. Dak. 20; Arkansas Midland R. Co. v. Pearson, 98 Ark. 399, 135 S. W. 917; University of Louisville v. Hammock, 127 Ky. 564, 106 S. W. 219; Brown v. La Société Francaise, 138 Cal. 475; Croupp v. Garfield Park Sanitarium, 147 Ill. App. 7; Stanley v. Schumpert, 117 La. 255, 41 So. 565, 6 L. R. A. n. s. 306; Galesburg Sanitarium v. Jacobson, 103 Ill. App. 26; Sawdey v. Spokane Falls & N. R. Co., 30 Wash. 349; Gitzhoffen v. Sisters of Holy Cross Hospital Ass’n, 32 Utah, 46, 8 L. R. A. n. s. 1161; Phillips v. St. Louis & S. F. R. Co., 211 Mo. 419, 111 S. W. 109, 17 L. R. A. n. s. 1167.
The rule of law stated rests on the general principle that a master is responsible for the torts of a servant in the scope of his employment. This doctrine applies to a hospital receiving for special care delirious patients, who on account of temporary conditions produced by fever or -other ailments are not accountable for their own acts or -conduct.
A patient is generally admitted to a hospital, conducted for private gain, under an implied obligation that he shall receive such reasonable care and attention for his safety as his mental and physicial condition, if known, may require. Hogan v. Hospital Co., 63 W. Va. 84, 59 S. W. 943; Fawcett v. Ryder, 23 N. Dak. 20; University of Louisville v. Hammock, 127 Ky. 564, 106 S. W. 219. Any other rule would be a reproach to the law and to hospital manage*641ment. In the present case the evidence is sufficient to justify a finding that decedent was received under circumstances entitling him to the benefit of the principle stated. Duties which a hospital as such owes to a patient cannot be evaded by proof that the hospital nurse obeyed the instructions of the physician employed by him. Nurses necessarily have charge of delirious patients during the absence of physicians, while the responsibility of the hospital continues. In the present case the nurse knew that the patient was in danger from delirium. For his protection she had strapped him to Ms bed and the patient’s physician had approved her act. A clinical record made by her shows that the patient was in a dazed condition a few hours before he left his bed. Under the circumstances, self-injury may well have been foreseen. The patient was left near a movable, unfastened, unprotected window sash in a room three stories above the pavement. He, in fact, committed an irrational act resulting in his death. It cannot be said, as a matter of law, that there was no proof of negligence on her part or on the part of her employer. A nurse’s absence of five minutes may amount to negligence. Croupp v. Garfield Park Sanitarium, 147 Ill. App. 7. Under the circumstances of this case, as already outlined, the question of negligence was an issue of fact for the jury. Phillips v. St. Louis & S. F. R. Co., 211 Mo. 419.
Plaintiff made a case entitling her to damages in some amount, upon a finding by the jury in her favor, and the question of an excessive recovery is not properly raised.
Rulings in giving and in refusing instructions are chai-' lenged as erroneous; but, in view of the conclusion reached in regard to the evidence and the law applicable thereto, thei*e is no error apparent in the charge to the jury or elsewhere in the record.
Affirmed.